DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding applicant’s remarks regarding Objections to the specification on page 11:
	Examiner notes that domain names/URLs of any kind or not allowed. The applicant has amended the URL/Link to a top-level domain name only.
	The objection to the specification regarding the content of the arrangement and content of the specification, double spacing, embedded hyperlinks, has been withdrawn.
Regarding applicant’s remarks regarding 103 rejections on pages 11-12:
	However, this assertion is incorrect because Goyal' s encoding of character embeddings to generate character representations does not provide a vector "representing characteristics in the character representation space" as recited. Instead, paragraphs 50-51 of Goyal explain that that reference embeds characters in a multidimensional space where each dimension represents a character itself, and that the character representations generated by the encoder are hidden states associated with those characters by cells of a recurrent neural network… Similarly, the hidden states in the character
representations generated by Goyal's encoder cannot be treated as a vector representing
characteristics in the character representation space, because the multidimensional space of Goyal
represents characters using one hot coding, not hidden states or any other non-character
information.
Examiner’s response:
	Examiner notes that under the broadest reasonable interpretation of vector, a multidimensional space can be considered a vector. Vectors do not have to be one dimensional.
Applicant additionally states:
As a result, the character embeddings of Goyal cannot be treated as a vector representing characteristics in the character representation space, because the multidimensional space of Goyal has dimensions for characters, not characteristics.
Examiner’s response:
	Examiner notes that regarding independent claim 1, in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (a multidimensional space for characteristics such as characteristics of a speaker) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s remarks regarding 103 rejections for claims 7 and 8 on pages 13-14:
Amended independent claim 7 recites a "character representation space which is a space where characteristics of speakers are constructed by learning a first input-output data set are represented," as well as "a character representation vector ... which is a vector representing the characteristics of the speaker in the character representation space" and "a second character representation vector reflecting characteristics of a second speaker." Applicant notes that, in rejecting claim 7, the Office Action appears to have treated "character representation space" and "character representation vector" as referring to "characters" in the sense of numbers or letters which may be used to record natural language text, as this is the sense in which "character" is used in both Goyal and Duan. See, e.g., Duan, para. 8 ("the at least one or more characters of the user input message can be no more than either numeric text or words that can be converted to numeric text"); Goyal, para. 28 ("an input semantic representation (a dialog act), is considered as a string of characters from a finite alphabet")… Claim 7 also specifies that the character representation vector is a vector representing characteristics "of the speaker" and that the second character representation vector is a vector representing characteristics "of a second speaker."
Amended independent claim 8 recites "a character representation vector which is a vector representing characteristics of a speaker in the character representation space." As noted in the context of claim 7, Duan and Goyal use "characters" in the sense of numbers or letters which may be used to record natural language text, and so representations of characters in those references are very different from the "character representation vector" of claim 8 "which is a vector representing characteristics of a speaker." Accordingly, Applicant respectfully submits that the combined art of record fails to render present claim 8 obvious in accordance with MPEP 2143, and respectfully requests that the rejection be withdrawn.
Examiner’s response:
Applicant’s arguments regarding characteristics of a speaker with respect to claims 7-8 have been considered but are moot because the new ground of rejection necessitated by the amendments. See the updated rejection below.
Regarding applicant’s remarks regarding 103 rejections for claim 10 on page 14:
As noted previously, Goyal's encoding cannot be treated as covering "a vector representing characteristics in a character representation space," and simply disclosing a fixed vector representation does not teach, suggest or otherwise render obvious the character representation vector as recited in claim 10. Accordingly, Applicant respectfully submits that the combined art of record fails to render present claim 10 obvious in accordance with MPEP 2143, and respectfully requests that the rejection be withdrawn.
Examiner’s response:
	Examiner notes that as previously explained, it is noted that the features upon which applicant relies (a multidimensional space for characteristics such as characteristics of a speaker) are not recited in the rejected claim 10.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Using the broadest reasonable interpretation of the claims, Goyal’s vector representation teaches a vector representing characteristics in a character representation space.
Regarding applicant’s remarks regarding 103 rejections for claim 3 on pages 14-15:
However, simply training a model on training pairs cannot be treated as covering synthesis of characteristics represented in character representation vectors, because paragraph 17 of Goyal explains that the training pairs are made up of a semantic representation and a corresponding reference sequence. No explanation was provided for why either a semantic representation, a corresponding reference sequence, or the combination of the two as a training pair could be treated as rendering obvious a character representation vector, or why, even if a training pair could be treated as a character representation vector, why Goyal's use of such training pairs should be understood as covering synthesis of a character synthesis vector from multiple character representation vectors as recited. Similarly using a recurrent neural network (i.e., an RNN) to encode a source sentence to a vector which is then used to decode an output sentence cannot be treated as covering the synthesis of characteristics from claim 3, as the creation and use of a fixed vector representation does not include any kind of synthesis of information from multiple vectors, let alone the synthesis of characteristics as recited in claim 3.
Examiner’s response: 
	Examiner would like to reiterate that under the broadest reasonable interpretation, a character synthesis vector from multiple character representation vectors could mean characters as they relate to natural language processing. It is noted that the features upon which applicant relies (character synthesis vector… character representation vectors) are not recited in the rejected claim 3.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makita, M., et al., "Harnessing Chat Logs and User Profiles for Recurrent Neural Network Based Casual Conversation Generation," The Institute of Electronics. Information and Communication Engineers, IEICE Technical Report, NLC2015-35, Dec 2015, 23 pgs [hereinafter Makita].
Regarding claim 8, Makita teaches A non-transitory computer-readable recording medium in which an input-output program is recorded, wherein the program is for executing, in an input- output system including an input-output operation part including an input-output model having a character representation space which is a space where characteristics of speakers constructed by learning an input-output data set are represented, the steps of (Makita; 4.3 Experiment, page 7; the model is run on a general purpose computer with CPU Sapa.): inputting input data comprising a first conversation text and a character representation vector which is a vector representing characteristics of a speaker in the character representation space into the input-output operation part (Makita; 5.1 Language Model, page 8 paragraph 2 starting with “From the experiment…”; Input including dialogue act with the user profile and words are used.); computing, by the input-output operation part, output data comprising a second conversation text corresponding to the input data reflecting the characteristics of the speaker based on the input-output model and the vector representing the characteristics of the speaker in the character representation space; and outputting the output data (Mikata; 5.2 Character of dialog system, Conversation examples 1-6; pages 8-11; The model outputs conversational text from the bot.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180203852, Goyal [hereinafter Goyal] in view of US-20180075014, Duan [hereinafter Duan].
Regarding claim 1, Goyal teaches a character representation vector which is a vector representing characteristics in the character representation space (encoder encodes character embeddings to generate a set of character representations; Goyal; Paragraph 16) and input data are input into the input-output operation part and the input-output operation part computes and outputs output data corresponding to the input data reflecting the characteristics based on the input-output model and the character representation space (model is trained to output a target sequence from an input semantic representation; Goyal; paragraph 17)… characteristics constructed by learning (natural language sequence is generated by decoder based on set of character representations… may include RNN including sequence of memory cells such as LSTM or GRU cells; Goyal; Paragraph 53)
	Goyal does not explicitly teach an input-output operation part, wherein the input-output operation part includes an input-output model including a character representation space which is a space where characteristics constructed by learning an input-output data set, are represented.
Duan teaches an input-output system comprising (receiving via the interactive dialog interface… responsive to the user input message… output message is processed; Duan; Paragraphs 7-8):
an input-output operation part, wherein the input-output operation part includes an input-output model including a character representation space which is a space where characteristics (processor to generate an output message that is based on at least one extension language element; Duan; Paragraph 8), an input-output data set, are represented (output messages are generated by chatbot server system by querying the knowledge base for patterns corresponding to input messages according to a set of language elements; Duan; Paragraph 32).
Examiner notes that LSTM or GRU cells make up artificial RNN architecture used for training and learning. Examiner further notes that the broadest reasonable interpretation of “character representation vector” is just a series of characters. In fact, in the specifications and drawings (Figs. 7-9), the character representation vector is shown as just a combination of characters.
	Duan and Goyal are analogous art because they are from the same field of endeavor in natural language processing and generation, and chatbot processing. Before the effective filing date of the claimed invention, it would have been obvious for a person of ordinary skill in the art to take the character-based neural networks and processing from Goyal and combine them with the teaching of an AI system using advanced language elements from Duan to achieve an enhanced chatbot system that improves upon the disadvantages of conventional systems and methods (Duan; Paragraph 5).
	Regarding claim 2, Goyal teaches the input-output system according to claim 1, further comprising a character representation vector-calculation part (RNN to encode a source sentence into fixed vector representation; Goyal; Paragraph 42), a character data set which is an input-output data set for extracting characteristics is input into the character representation vector-calculation part (each character assigned a respective character embedding or vector representation; Goyal; Specification, paragraph 44), and the character representation vector-calculation part calculates a character representation vector corresponding to the character data set based on a computed result on the character data set in the input-output model and the character representation space fixed in the input-output operation part (a new dialog act is input to the trained model as a sequence of characters or as a matrix composed of vectors corresponding to characters… input and output sequences can be input/output to/from the model as matrices composed of vectors; Goyal; Paragraphs 66-67).
	Regarding claim 3, Goyal teaches the input-output system according to claim 1, wherein:
input data and a plurality of character representation vectors are input into the input-output operation part (a new dialog act is input to the trained model as either a sequence of characters or matrix composed of vectors… input and output sequences can be input/output to/from the model as matrices composed of vectors; Goyal; Paragraphs 66-67), the input-output operation part generates a character synthesis vector which is a vector where characteristics represented in each of the plurality of character representation vectors are synthesized, and computes and outputs output data corresponding to the input data and reflecting characteristics synthesized based on the character synthesis vector (model is trained on training pairs to output a target sequence from an input semantic representation… RNN is used to encode a source sentence to some fixed vector representation used to decode output sentence; Goyal; Paragraphs 17, 42).
	Examiner notes that “both the output sequence of embedded characters and the target sequence of characters may be referred to… as a target sequence” (Goyal, Paragraph 67).
	Regarding claim 4, Goyal teaches a chat system for performing a conversation reflecting characteristics between users, wherein the chat system includes the input-output system according to claim 1, the character representation vector based on a preset character is input into the input-output system (input and target sequences can be matrices, consisting of encodings for each time step… each encoding is a vector of zeros, one for each character in the alphabet, except encoded characters where value is value of element; Goyal; Paragraph 67), and output data corresponding to input data from the user and reflecting characteristics of the preset character is output.
	Examiner notes that if the encoding is a vector of zeros representing each character in the alphabet, then the vector encodings are preset because the alphabet is a finite and fixed set of characters. Based on the Broadest Reasonable Interpretation of “preset character,” the input sequence of characters in the alphabet can be mapped to “a preset character is input.” The preset character is the character the system is trying to recognize.
	Regarding claim 5, Goyal teaches a chat system for performing a conversation reflecting characteristics between users, the chat system including the input-output system according to claim 2, the character data set designated by the user is input into the input-output system (a new dialog act is input to the trained model as either a sequence of characters or matrix composed of vectors; Goyal; Paragraph 67), so that the character representation vector reflecting characteristics corresponding to the character data set is calculated (trained model generates a realization for the input sequence of characters composing the dialog act; Goyal; Paragraph 67), input data from the user and the character representation vector are input into the input-output operation part, and output data corresponding to the input data from the user is output (converting output sequence of embedded characters from vectors to characters to generate a target natural language sequence; Goyal; Paragraph 67).
	Regarding claim 6, Goyal teaches a chat system for performing a conversation reflecting characteristics between users, the chat system including the input-output system according to claim 3, a plurality of character representation vectors based on a plurality of characters designated by the user is input into the input-output system (an input semantic representation including a sequence of characters; Goyal; Paragraph 14), and output data corresponding to input data from the user reflecting characteristics synthesizing the plurality of characters designated by the user is output (target sequence of characters is generated based on the set of character representations; Goyal; Paragraphs 14-15).
Regarding claim 9, Duan teaches a non-transitory computer-readable recording medium in which a data structure of a character is recorded (Chatbot server system includes a knowledge database that includes a data structure… having an input pattern and a corresponding output template… processor can include a system with a central processing unit, multiple processing units, dedicated circuitry or other systems; Duan; Paragraphs 32-33, 129), wherein the data structure for use in an input-output system including an input-output operation part comprises (knowledge database includes a data structure having an input pattern and a corresponding output template; Duan; Paragraph 33):
a character representation space which is a space representing characteristics constructed by learning an input-output data set (one or more characters of a user input is received through the interactive dialog interface; Duan; Paragraph 8), wherein the data structure of a character is used for processing of the input-output operation part including an input-output model including the character representation space in which (input processed by the chatbot processor to generate an output message; Duan; Paragraph 8):
	Duan does not explicitly teach a character representation vector which is a vector representing characteristics in the character representation space and input data are input into the input-output operation part, and an output data corresponding to the input data reflecting the characteristics based on the input-output model and the character representation space is computed.
	Goyal teaches a character representation vector which is a vector representing characteristics in the character representation space and input data are input into the input-output operation part (a conventional sequence to sequence model encodes a sequence to a fixed vector representation; Goyal; Attention Mechanism, Paragraph 89), and an output data corresponding to the input data reflecting the characteristics based on the input-output model and the character representation space is computed (model converts input sequence of embedded characters from vectors to characters to generate an output natural language sequence; Goyal; Paragraph 67).
The same motivation that was utilized for combining Duan and Goyal as set forth in claim 1 is equally applicable to claim 9.
Regarding claim 10, Duan teaches a computer-implemented method comprising (processor is arranged to perform instructions involving advanced conversational language elements and knowledge database; Duan; Paragraphs 114-116), the steps of:
Duan does not explicitly teach inputting input data and a character representation vector which is a vector representing characteristics in the character representation space into the input-output operation part; computing, by the input-output operation part, output data corresponding to the input data reflecting the characteristic based on the input-output model and the character representation space; and outputting the output data.
Goyal teaches inputting input data and a character representation vector which is a vector representing characteristics in the character representation space into the input-output operation part which comprises an input-output model having the character representation space where characteristics, constructed by learning an input-output data set, are represented; (source sentence encoded into a fixed vector representation which is fed into another RNN to decode within the system; Goyal; Paragraphs 42); computing, by the input-output operation part, output data corresponding to the input data reflecting the characteristic based on the input-output model and the character representation space (decoder generates a target sequence of characters based on character representations… as a function of a previously generated character of the target sequence and the adapted background model; Goyal; Brief Description); and outputting the output data (model is trained to output a target sequence; Goyal; Paragraph 14, 16).
The same motivation that was utilized for combining Duan and Goyal as set forth in claim 1 is equally applicable to claim 10.
	Regarding claim 11, Goyal teaches the input-output system according to claim 2, wherein: input data and a plurality of character representation vectors are input into the input-output operation part (model accepts input semantic representation including a sequence of characters… sequence of character embeddings; Goyal; Paragraphs 14, 16), the input-output operation part generates a character synthesis vector which is a vector where characteristics represented in each of the plurality of character representation vectors are synthesized (model represents of the input semantic representation, adapts the background model; Goyal; Paragraphs 14, 16), and computes and outputs output data corresponding to the input data and reflecting characteristics synthesized based on the character synthesis vector (model encodes the character embeddings, and generates a target sequence… output sequence converted from vectors to characters to generate target natural language sequence; Goyal; Paragraphs 14, 16, 67).
	Regarding claim 12, Goyal teaches a chat system for performing a conversation reflecting characteristics, wherein the chat system includes the input-output system according to claim 2 (system generates a target character sequence built from a vocabulary of words… training takes natural language sequences as input; Goyal; Abstract, Paragraphs 16-17), the character representation vector based on a character is input into the input-output system (model converts output sequence of embedded characters from vectors to characters to generate an output natural language sequence; Goyal; Paragraph 67), and output data corresponding to input data from a user and reflecting characteristics of the character is output (input semantic representation is considered as a string of characters from a finite alphabet… each dialog act treated as a character sequence defined over a predefined alphabet and each character assigned a vector representation…; Goyal; Paragraph 28, 44).
	Regarding claim 13, Goyal teaches a chat system for performing a conversation reflecting characteristics (system generates natural language; Goyal; Paragraphs 2, 16), wherein the chat system includes the input-output system according to claim 3, the character representation vector based on a character is input into the input-output system (input semantic representation is considered a string of characters from a finite alphabet… which is input to the model; Goyal; Paragraph 28), and output data corresponding to input data from the user and reflecting characteristics of the character is output (model receives a semantic representation in natural language utterance and outputs a target text sequence; Goyal; Paragraph 34).
	Regarding claim 14, Goyal teaches a chat system for performing a conversation reflecting characteristics between users (system generates natural language; Goyal; Paragraphs 2, 16), wherein the chat system includes the input-output system according to claim 11, the character representation vector based on a preset character is input into the input-output system (input semantic representation is considered as a string of characters from a finite alphabet which is input to the model; Goyal; Paragraph 28), and output data corresponding to input data from the user and reflecting characteristics of the preset character is output (model is trained to output a target sequence from an input semantic representation; Goyal; Paragraphs 4, 67).
	Regarding claim 17, Goyal in view of Duan [hereinafter Goyal-Duan] teaches the input-output system according to claim 1, wherein: the input data and the output data are at least one of text data, image data, sound data, or video data (Goyal; [0028]; Dialog act, a string of characters from a finite alphabet, is input to the model. To improve quality, knowledge in the form of weighted finite-state automaton constrains strings of characters to either predefined vocabulary words, or originate from portions of semantic input.).
	Regarding claim 18, Goyal-Duan teaches the input-output system according to claim 1, wherein: the input-output model includes an encoder and a decoder; and the input-output operation part converts, by using the encoder, the input data into an intermediate representation vector and calculates, by using the decoder, the output data from the intermediate representation vector and the character representation vector (Goya; [0042]; The encoder-decoder RNN model encodes a source sentence into some fixed vector representation which is later fed into another RNN to decode the target sentence. The result of the vector decoding is then outputted.).
Regarding claim 19, Goyal-Duan teaches the computer-implemented method according to claim 10, wherein the input data and the output data are at least one of text data, image data, sound data, or video data (Goyal; [0028]; Dialog act, a string of characters from a finite alphabet, is input to the model. To improve quality, knowledge in the form of weighted finite-state automaton constrains strings of characters to either predefined vocabulary words, or originate from portions of semantic input.).
Regarding claim 20, Goyal-Duan teaches the computer-implemented method according to claim 10, further comprising: converting, by using an encoder included in the input-output model, the input data into an intermediate representation vector, and calculating, by using a decoder included in the input-output model, the output data from the intermediate representation vector and the character representation vector (Goyal; [0028]; Dialog act, a string of characters from a finite alphabet, is input to the model. To improve quality, knowledge in the form of weighted finite-state automaton constrains strings of characters to either predefined vocabulary words, or originate from portions of semantic input.).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Makita in view of Hidasi, Balázs, et al. "Parallel recurrent neural network architectures for feature-rich session-based recommendations." Proceedings of the 10th ACM conference on recommender systems. 2016 [hereinafter Hidasi].
	Regarding claim 7, Makita teaches an information processing apparatus, including: 
an input-output operation part including an input-output model including a character representation space which is a space where characteristics of speakers are constructed by learning a first input-output data set is represented (Makita; 3.1 Configuration of LSTM, page 4 paragraphs 3-4 starting with “In the proposed method…”, 3.2 Dialog system character, page 5 Fig. 1; In addition to words as inputs, the LSTM also allows two types of inputs: dialogue act label and user profile information. The input gate of the LSTM is extended. Information including age and gender may be used to identify chat users.), 
Examiner notes that under the broadest reasonable interpretation, LSTM neural network models are input-output models, and information such as age and gender of a user are characteristics of speakers.
and which computes and outputs output data corresponding to the input data reflecting the characteristics of a speaker based on the input data and a character representation vector that is input, which is a vector representing characteristics of a speaker in the character representation space (Makita; 3.2 Dialog system character, page 5 paragraphs 2-4 starting with “With respect to…”; At each layer of a multi-layer LSTM, LSTM output and word vectors of a previous layer (including word, dialog act labels, user profiles) are inputted into a succeeding layer.).
a character representation vector-calculation part into which… character representation… reflecting characteristics of a speaker (Makita; 3.2 Dialog system character, page 5 paragraphs 2-4 starting with “With respect to…”; At each layer of a multi-layer LSTM, LSTM output and word vectors of a previous layer (including word, dialog act labels, user profiles) are inputted into a succeeding layer.)… 
Makita does not explicitly teach a second input-output data set is input, and which calculates a second vector of a second corresponding to the second input-output data set based on computed result in the input-output model and the character representation space included in the input-output operation part.
Hidasi teaches a second input-output data set is input, and which calculates a second vector of a second corresponding to the second input-output data set based on computed result in the input-output model and the character representation space included in the input-output operation part (Hidasi; P-RNN Architectures, page 242, right column paragraph 5 starting with “In this section…” to page 243 left column paragraphs 1-2 starting with “The input…”, Fig. 1; input translates to either a ID vector, a feature vector, or a text feature vector… Parallel architecture shows two subnets that have separate subnet outputs that are still part of the same overarching input-output system).
Examiner notes that Hidasi teaches running neural networks in parallel. Using Makita’s LSTM chat system and running it in parallel as taught by Hidasi would teach a second data set as input. The parallel LSTM are each given data corresponding to two different speakers as input.
It would have been obvious before the effective filing date to use the LSTM system taught by Makita and use it in the parallel system taught by Hidasi because unlike a single RNN where all data is used at the input in a concatenated form, a parallel architecture is used because of the different nature of the data (Hidasi; page 242 left column paragraph 1). In Hidasi’s case, the neural networks are used in parallel because image features as input are denser than one-hot representations, etc. However, input of character representations and representation vectors for characteristics of a speaker are also denser and involve more than simple one-hot representations or bag-of-word representations. Thus, a parallel architecture is needed to facilitate the processing of more dense inputs.
Regarding claim 15, Makita teaches The information processing system of claim 7, wherein the input-output operation part is configured to: receive input data comprising a first conversation text and a plurality of input character representation vectors (Makita; 3.1 Configurations of LSTM, page 4 paragraphs 3-4 starting with “In the proposed method…”; Inputs are extended to include words, input dialogue act label and user profile information. Input is converted to vector representation), each of which reflects characteristics of a corresponding speaker; and generate a character synthesis vector which is a vector where characteristics of each speaker corresponding to one of the plurality of input character representation vectors are synthesized to represent a new speaker (Interactive activity labels, weight and user demographics are included in the existing model and are converted to vector representation similar to vocabulary vector is.); and computing and outputting output data comprising conversation text based on the input data and the synthesized characteristics of the new speaker (Makita; 2.3 Application of LSTM to Dialogue Generation, 2.4 Chat Dialogue System Character; page 4, paragraphs 1-2 starting with “It language model…”, 5.2 Character of dialog system, Conversation examples 1-6; pages 8-11; LSTM learns a language model with conversation log of the conversation corpus… A dialogue generation function for reach character using demographics attributes of the speaker of the conversation log… The model outputs conversational text from the bot.).).
Makita does not explicitly teach and computing and outputting output data comprising a second… based on the input data.
Hidasi teaches and computing and outputting output data comprising a second… based on the input data (Hidasi; P-RNN Architectures, page 242, right column paragraph 5 starting with “In this section…” to page 243 left column paragraphs 1-2 starting with “The input…”, Fig. 1; input translates to either a ID vector, a feature vector, or a text feature vector… Parallel architecture shows two subnets that have separate subnet outputs that are still part of the same overarching input-output system).
As previously stated, a parallel system that utilizes Makita’s neural network system as each of the parallel subnets would be able to compute and output a second conversation text.
The rationale to combine the teachings of Makita and Hidasi are the same as previously stated.
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Duan further in view of Makita further in view of Hidasi.
Regarding claim 16, Makita teaches The input-output system of claim 3, wherein: the character representation vector represents characteristics of a speaker in the character representation space (Makita; 3.1 Configurations of LSTM, page 4 paragraphs 3-4 starting with “In the proposed method…”; Inputs are extended to include words, input dialogue act label and user profile information. Input is converted to vector representation); the input data is a first conversation text (Mikata; 5.2 Character of dialog system, Conversation examples 1-6; pages 8-11; The user types conversational text as input to the sytem.); the output data is a second conversation text (Mikata; 5.2 Character of dialog system, Conversation examples 1-6; pages 8-11; The model outputs conversational text from the bot.); each character representation vector from the plurality of character representation vectors represents characteristics of a corresponding speaker (Makita; 3.1 Configuration of LSTM, page 4 paragraphs 3-4 starting with “In the proposed method…”, 3.2 Dialog system character, page 5 Fig. 1; In addition to words as inputs, the LSTM also allows two types of inputs: dialogue act label and user profile information. The input gate of the LSTM is extended. Information including age and gender may be used to identify chat users.); and the character synthesis vector represents characteristics of a new speaker synthesized from the speakers corresponding to the plurality of character representation vectors (Makita; 2.3 Application of LSTM to Dialogue Generation, 2.4 Chat Dialogue System Character; page 4, paragraphs 1-2 starting with “It language model…”; LSTM learns a language model with conversation log of the conversation corpus… A dialogue generation function for reach character using demographics attributes of the speaker of the conversation log).

Conclusion
Below are references that were considered but not used for rejections:
Eisner, Ben, et al. "emoji2vec: Learning emoji representations from their description." arXiv preprint arXiv:1609.08359 (2016).
Reference teaches a natural language processing system with pre-trained embeddings for emojis that are readily used in social natural language processing applications. Emoji embeddings are learned from short descriptions using word vectors.
Hirschberg, Julia, and Christopher D. Manning. "Advances in natural language processing." Science 349.6245 (2015): 261-266.
Hirschberg teaches the research of speaker characteristics (such as age, gender, likeability, pathology, and personality) and speaker conditions (such as cognitive load, drunkenness, sleepiness, interest, and trust) in natural language processing.
Oshikawa, Ray, Jing Qian, and William Yang Wang. "A survey on natural language processing for fake news detection." arXiv preprint arXiv:1811.00770 (2018).
Oshikawa teaches a fake news detection system that fact checks statements and has labelling that takes into account attributes such as the subject/topic of discussion, speaker’s name, speaker’s job titles, speaker’s party affiliation, the context of speech, and the credibility.
Ritterband, Lee M., et al. "A behavior change model for internet interventions." Annals of Behavioral Medicine 38.1 (2009): 18-27.
Ritterband proposes a model that predicts and explains behavior changes and symptom improvement caused by internet interventions. The user is influenced by environmental factors such as disease, demographics, traits, cognitive factors, beliefs and attitudes, physiological factors, and skills.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128